ORDER
Upon consideration of the “Appellees’ Status Report and Suggestion of Mootness,” and the responses filed by the appellant Trustee and amicus United States, the court orders this appeal DISMISSED as moot.
It is further ordered that the opinion of the United States Bankruptcy Appellate Panel of the Tenth Circuit (BAP), issued on July 28, 2008, 390 B.R. 706, is VACATED. The matter is remanded to the BAP with instructions to vacate the bankruptcy court’s ruling as to the vehicle-ownership-deduction issue and dismiss the BAP appeal.